ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_04_EN.txt. 105

DISSENTING OPINION BY JUDGE KRYLOV
[Translation]
I. Analysis of the Request for Opinion of October 22nd, 1949.

I appreciate the fact that in its Advisory Opinion the Court has
shown its intention of making it clear that it was not called upon to
say whether Bulgaria, Hungary and Romania had performed the
Treaty clauses on human rights and fundamental freedoms.

But I have to consider that the second Question of the Request
for Opinion asks the Court to reply on the following point : are the
Governments of Bulgaria, Hungary and Romania “‘obligated to
carry out the provisions of the articles referred to in Question [ ?”

Question I not only refers to Article 36 of the Peace Treaty with
Bulgaria and the corresponding articles of the two other Treaties,
but also to Article 2 of the Treaties with Bulgaria and Hungary,
and Article 3 of the Peace Treaty with Romania.

The wording of both questions shows, therefore, that the Assembly
has asked the Court to consider the dispute which has arisen not
only in connexion with the so-called ‘‘performance’’ clauses, but
also in connexion with Articles 2 and 3 of the said Treaties for the
safeguard of human rights and fundamental freedoms.

This view is supported further by the ‘‘recitals’’ of the Resolution
of the General Assembly of October 22nd, 1949; the very first
recital quotes Article 55 of the Charter in favour of universal respect
and observance of human rights and fundamental freedoms. The
following recitals of the Resolution make it evident that the General
Assembly had ‘‘increased concern” at.the ‘‘accusations’ based on
alleged violations of human rights and fundamental freedoms
in the three States mentioned above.

In the course of argument before the Court, stress was laid on
the will of the United Kingdom and the United States Governments
to examine the rules concerning human rights in the three States
of the People’s Democracy (vide principally item 3 of the “formal
submissions’ of the United Kingdom representative).

The Court itself considers in this Opinion that it has before it
“the disputes relating to the question of the performance or non-
performance of the obligations provided in the articles dealing
with human rights and fundamental freedoms’.

This being so, I cannot share the opinion of the Court that the
legal position of Bulgaria, Hungary and Romania ‘‘cannot be in any
way compromised” by the answers that the Court has decided to
give and that the Opinion “in no way prejudges’’ the decisions that
may be taken on the present disputes.

44
DISSENTING OPINION BY JUDGE KRYLOV 106

IT. Legal nature of advisory opinions and the two types of opinion.

If one remains on the surface and limits oneself to dogmatic
analysis of the Statute and the Rules of Court, one is inclined to
find a considerable difference between the competence of the Court
in contentious cases and in the exercise of its advisory function.

I do not deny the difference in the least. But, as will appear
further on, it should not be overestimated. One must take into
account the tendency of the two functions of the Court to get closer
—the jurisdictional and the advisory. This progressive assimilation
may be seen, and has been noted, by several eminent authors (e.g.
Mr. Charles De Visscher, Recueil des Cours de l’Académie de Droit
international, 1929, Vol. 26), in a study of the activity of the Perma-
nent Court of International Justice.

I shall deal later on with Advisory Opinion No. 5 of the Permanent
Court of International Justice on the status of Eastern Carelia. But
I shall now quote one of the assertions made by the Court in that
Opinion :

“The Court, being a Court of Justice, cannot, even in giving

advisory opinions, depart from the essential rules guiding their
activity as a Court.”

This statement of principle was later reproduced and incor-
porated in the Statute of the Court and in the Rules of 1936,
as well as in the Statute and the Rules of the present Court.

Article 68 of the present Statute says that: “In the exercise of
its advisory functions, the Court shall .... be guided by the
provisions of the present Statute which apply in contentious
cases.’’ The same article adds : “to the extent to which it recognizes
them to be applicable’. The latter sentence is perfectly under-
standable, but in no way changes the meaning of the principle
set forth in the article.

Article 82 of the Rules paraphrases the above provision of
Article 68 of the Statute and adds the following provision :

“\.. for this purpose it [the Court] shall above all consider
whether the request for the advisory opinion relates to a legal
question actually pending between two or more States”.

I observe that there are two kinds of advisory opinions:

{x) advisory opinions which do not deal with a legal question
actually pending between two or more States;
(2) advisory opinions dealing with such a question.

These last opinions are referred to in Article 83 of the Rules
of Court.

Under that article, if the advisory opinion is requested in
connexion with a legal question ‘‘actually pending between two
or more States”, the Court shall apply Article 31 of the Statute

45
DISSENTING OPINION BY JUDGE KRYLOV 107

on ad hoc judges and the appropriate provisions of the Rules.

The States referred to in Article 83 of the Rules may be defined
as States divided by the existence of a legal question ‘actually
pending between them’, namely as States concerned in the
decision which the Court shall take in the matter. They are not,
so to speak, party-States, as they exist in contentious cases.

They may simply be called the States concerned. This is why
Article 83 gives them the right to designate the judge. This last
provision presupposes that the State concerned consents to take
part in the preparation of the opinion, as a consequence of the
designation by it of an ad hoc judge.

As to the opinions which do not deal with a legal question
actually pending between States, the Court is free to give them
without the consent of any State whatever. As a rule, such
questions are of a general nature and cannot affect the rights
of a State. If any State should appear before the Court in such
a case, this action is taken for the purpose of assisting the Court,
of giving to the Court the necessary information, etc, In that
case, the State appears not as a “‘party” but as an ‘“informateur”
of the Court.

The existence of these two kinds of opinions must be noted
and evens tressed. In one case, the State is a mere informateur, in
the other the position of the State is more akin to that of a party-
State in a contentious case.

By disregarding this distinction, by overlooking the true nature
of the position of a State, the consent of which is necessary to
permit the Court to examine the case and give an opinion, one
may frustrate the administration of international justice, ‘‘intro-
duce, without explicitly saying so, more or less surreptitiously’,
a reply to the request which would be tantamount to a decision
in a case of compulsory jurisdiction (cf. Opinion of seven judges
in the Reports of Judgments, Advisory Opinions and Orders of
the Court 1947-1948, p. 32). In other words, the request for an
opinion would correspond to the application in a contentious case.

Such action by the Court may be compared to an abuse of
power. This has been judiciously stated by Judge Azevedo in
his Individual Opinion of May 28th, 1948, in which he qualifies
such action as diversion, travesty, etc. (sb1d., p. 73).

ITI. Nature of the Request for Opinion of October 22nd, 1949.

There is no doubt as to the nature of the present Request for
Opinion.

Two States—the United States and the United Kingdom—
have appeared before the Court to support ‘‘grave accusations”
which they have made against Bulgaria, Hungary and Romania

46
DISSENTING OPINION BY JUDGE KRYLOV 108

and which have been discussed during two sessions of the General
Assembly.

The three ‘‘accused”’ States—Bulgaria, Hungary and Romania
—did not take part in the discussion in the General Assembly
and refused to take the slightest part in the discussion of the
Request by the Court.

Therefore, there is ‘‘a legal question actually pending’”’ between
those five States. It is worthy of note that the representative
of the United Kingdom wound up his oral statement in Court
by ‘‘formal submissions’, as he would have done in a contentious
case.

In my opinion, the present request must be dealt with—in so
far as possible—as a contentious case would be.

I think that the Court could not exercise its consultative
function in this case unless the interested States, including Bul-
garia, Hungary and Romania, had expressly consented.

This is demonstrated by the general meaning of the texts
quoted and especially by the precedent established by the P.C.1.J.
on July 23rd, 1923.

IV. The principle laid down in the Eastern Carelia case and the

inadequacy of objections raised against that principle.

I wish now to analyze the reasons of the Permanent Court
for refusing to give an opinion (Advisory Opinion No. 5).

The Council of the League of Nations requested the Permanent
Court to give an advisory opinion on the following question :
‘Were there engagements of an international character placing
Russia under an obligation to Finland as to the carrying out
of the provisions of the Peace Treaty signed at Yourief on
October 14th, 1920 ?”

In its Opinion, the Permanent. Court came to the conclusion
that there existed “‘an actual dispute between Finland and
Russia”.

In the course of its argument, the Permanent Court laid stress
on the fact that the independence of States is at the basis of
international law.

“It is well established in international law that no State can,
without its consent, be compelled to submit its disputes with other
States either to mediation or to arbitration, or to any other kind
of pacific settlement.” (Publications of the P.C.I.J., Series B,
Advisory Opinion No. 5, p. 27.)

Taking note of the fact that Russia had never consented, the
Court declared that “it finds it impossible to give its Opinion
on a dispute of this kind’ (p. 28).

“The Court is aware of the fact that it is not requested to decide
a dispute, but to give an advisory opinion. This circumstance,

47
DISSENTING OPINION BY JUDGE KRYLOV 109

however, does not essentially modify the above considerations. The
question put to the Court is not one of abstract law, but concerns
directly the main point of the controversy between Finland and
Russia...” (Pp. 28-29.)

And the Court concludes :

‘‘Answering the question would be substantially equivalent to
deciding the dispute between the parties. The Court, being a Court
of Justice, cannot, even in giving advisory opinions, depart from
the essential rules guiding their activity as a Court.” (P. 29.)

In my opinion, the reasons given by the Permanent Court
must be adopted in the present case. The result must be a refusal
to give the requested opinion. The principle of the independence
of States is one of the fundamental principles in international
relations. It is confirmed in Article 2, paragraph 1, of the United
Nations Charter setting forth the principle of the sovereign
equality of States.

The arguments put forward against this assertion do not
convince me. I shall now review them.

(1) It has been attempted first to say that the refusal of the
Permanent Court to answer the question in the Eastern Carelia case
was due to practical difficulties, lack of documentation, etc. That
is not the case. The text of the Opinion itself shows that the Per-
manent Court’s refusal is a matter of principle and not of mere
opportunity. In that Opinion, the Permanent Court marked a
departure in the development of advisory opinions see above
Title ID). The Court has shown that the consent of the State
concerned is necessary for the Court to give its Opinion in cases
where it has to decide on a legal question ‘actually pending”
between States. The Court has stated a principle of capital signi-
ficance and one cannot turn a decision of principle into a decision
of circumstance.

(2) It has been said that the Court was bound to give an answer
to the request in its capacity of principal judicial organ of the United
Nations, because the request came from the General Assembly. It
was even hinted that the present Court had a lesser degree of
autonomy than the Permanent Court.

I take exception to this last idea. At a meeting of the Juri-
dical Committee, at Dumbarton Oaks, presided over by Mr.
Hackworth, the latter put to the Russian delegation the following
question : Will participation in the Charter result in participa-
tion in the Statute of the Court? The answer was given in the
affirmative and mutual agreement on the question materialized in
the provisions of Article 93 of the Charter: “‘All Members of the
United Nations are ipso facto parties to the Statute of the Inter-
national Court of Justice.’’ This does not imply, in any way, that

48
DISSENTING OPINION BY JUDGE KRYLOV 110

this Court is less independent than the Permanent Court of Inter-
national Justice and that it is bound to answer the General Assem-
bly’s request.

This idea is refuted, as it is noted by this Opinion of the Court,
by the very wording of Article 65 of the Statute.

The theory that the Court is obliged to answer the Request for
an Opinion is not a novelty. It was put forward thirty years ago by
the critics of the Opinion of the Permanent Court on the question of
Eastern Carelia. Such was the case, for example, of Mr. Strupp (La
question carélienne et le droit des gens, 1924). This theory is contrary
to the very substance of the judicial organ, the independence of
which must be guaranteed.

Moreover, there are, and there may be, States parties to the
Statute of the Court which are not members of the United Nations.
This accentuates the independence of the Court, its special position
as an organ of the United Nations.

Of course, the Court has the duty to discuss, analyze, etc., the
Request. But it is not obliged to answer (cf. the remarks of Mr. Hack-
worth: Hearings before the Committee on Foreign Relations of the
Senate of the United States, p. 336).

(3) It has been said that the Eastern Carelia case raised before
the Permanent Court a question of substance, whereas in the present
case only a procedural question was before the Court, or rather a
preparatory, a preliminary question.

I cannot share this view.

In both cases, the Eastern Carelia case and the present one, the
Court is asked to interpret an international treaty.

In the present case, the Court must examine the clauses of the
Treaties signed with Bulgaria, Hungary and Romania on human
rights and fundamental freedoms, and the so-called performance
clauses (see above, Title I).

The Court’s answer will have great influence on the future
development of the case. This answer may be utilized for polit-
ical purposes—to compromise the States of the People’s Democracy.

(4) It has been said that the fact that Bulgaria, Hungary and
Romania are not members of the United Nations was irrelevant.
This is not. my opinion. In the case of Eastern Carelia, Russia,
in 1923, was not a member of the League of Nations. In the
present case, the three States—Bulgaria, Hungary and Romania
—are not members of the United Nations. They have not been
admitted to the Organization. Therefore, the arguments put
forward by the Permanent Court, based on the fact that Russia
was not a member of the League of Nations, preserved their
full value in the present case.

49
DISSENTING OPINION BY JUDGE KRYLOV Tir

(5) It was stressed before the Court that the Charter does
not explicitly require the consent of the State concerned in the
case of a request for opinion addressed to the Court by an
organ of the United Nations. This is quite true, but this is
due to the fact that, in Article 96, the Charter contemplates the
case of a request for opinion on a legal question which does
not affect any one State. Article 96 does not contemplate the
case of a question ‘‘actually pending’ between several States,
whereas this is the case in the present instance.

For the reasons already stated, I believe that the consent of
the States concerned is necessary in the present case and the
Court must follow the precedent of Eastern Carelia.

V. Additional comments in justification of the refusal to answer
the Request for Opinion of October 22nd, 1949.

It was demonstrated in Title I that the purpose of the Request
for Opinion of October 22nd, 1949, is to define the decisions to
be taken by Bulgaria, Hungary and Romania, not only regarding
the designation of their representatives on the Arbitration Com-
missions, but also in matters concerning human rights and funda-
mental freedoms.

The obligations which the three States must perform in the
field of human rights and fundamental freedoms derived from
the provisions mentioned above of the Peace Treaties, and not
from the Charter of the United Nations. Bulgaria, Hungary and
Romania are neither members of the United Nations, nor parties
to the Statute of the Court. They cannot be bound by articles
of the Charter and of the Statute.

The signatory States have an exclusive right, therefore, to
interpret the respective clauses of the Treaties. The Court may
not have the right to interpret them, unless the parties concerned
give their consent, which is not the case.

Taking into consideration this absence of consent, it is necessary
to consider the problem of the essentially domestic jurisdiction of
these States, mainly because the question of human rights and
fundamental freedoms is so closely knit with that of sovereignty.

One must not forget that the refusal of the Permanent Court
to give an opinion in the Eastern Carelia case was probably
inspired by the fact that the question submitted to the Court
concerned the internal affairs of Soviet Russia.

The question of human rights and fundamental freedoms,
which, it is alleged, Bulgaria, Hungary and Romania have failed
to observe, is after all no more than the problem of the functioning
of the judicial and administrative authorities of these States.
There is no doubt that the question so defined belongs to the
essentially domestic jurisdiction of the State and, as such, is
out of the jurisdiction of this Court.

50
DISSENTING OPINION BY JUDGE KRYLOV I12

It has often been said that if the question is regulated by an
international treaty, it ceases to be a matter of domestic jurisdic-
tion. The Advisory Opinion of the Permanent Court in the case of
the Nationality Decrees in Tunis and Morocco has been the chief
means of implanting this opinion and transforming it into a sort of
legal assumption.

It is not my intention to examine this question in every detail.
I merely want to stress : (a) that this doctrine arose from reference
to Article 15, paragraph 8, of the Covenant of the League of Nations,
which dealt with matters within the exclusive domestic jurisdiction
of the State ; (b) that in the specific case (Nationality in Morocco
and Tunis) the Court considered the consent of two countries :
France and Great Britain.

The doctrine of national competence of the State has nowadays
received its new expression. This is the wording of Article 2, para-
graph 7, of the Charter of the United Nations. It will be recalled
that this article refers to matters which are essentially—and not
exclusively—within the domestic jurisdiction of a State. The word-
ing of this text contemplates that the case might come within the
domestic jurisdiction of the State, despite the fact that it has been
dealt with in a treaty. Even in that case, the matter may still
remain essentially within the domestic jurisdiction.

As an example, I shall quote the adhesion of some States to the
optional clause of Article 36, paragraph 2, of the Statute of the
Court. Even in subscribing to this clause, the States retain the right
to give the final definition of what comes within their domestic
jurisdiction.

The Belgian author, Mr. Joseph Nisot, has judiciously observed
in his recent article in the American Journal of International Law
(Art. 2, para. 7, of the United Nations Charter, as compared with
Art. 15, para. 8, of the Covenant of the League of Nations) that the
scope of the domestic jurisdiction of the State has extended con-
siderably under the Charter. Having in mind the circumstances in
which the new world organization was born, and the difficulties to
be overcome to obtain ratification of the Charter by several States,
it is easy to explain the causes of this extension of the domestic
jurisdiction of the State.

At San Francisco, stress was laid, in particular, on the fact that
a broader concept of the domestic jurisdiction of the State was
primarily necessary for the protection of smaller and medium
nations. One also had the impression that it was necessary to broaden
the domestic jurisdiction of the State to set aside the difficulties
which might arise from the competence of the Economic and Social
Council. One had principally in mind the clause of Article 55 of the
Charter on human rights and fundamental freedoms. The drafting
of this article, aiming at promoting respect for these rights and
liberties, was intended to avoid the possibility of interference by

SI
DISSENTING OPINION BY JUDGE KRYLOV II3

the Organization in the national domain of the State. This wording
was prepared mainly at the suggestion of the delegation of the
United States of America. The appropriate note can be found in
the Records of a special committee—Committee II/3—of the San
Francisco Conference (Documents, t. X, pp. 271-272).

This character of the Charter clause on human rights and funda-
mental freedoms is made even clearer by the fact that the General
Assembly has, until now, approved only the Declaration on this
question. The Covenant, securing these rights and freedoms, has
not yet been set up and will be framed and adopted by the General
Assembly only if matters essentially within the domestic jurisdic-
tion of the State are removed from its contents.

In those conditions, it would be much more desirable to have the
consent of the States concerned so that the Court may give an opin-
ion on the questions raised by the Request of October 22nd, 1949.

VI. Conclusion.

The reasons here above lead me to the conclusion that, in the
present circumstances, it is inadvisable to give the answers requested
in the Resolution of October 22nd, 1949.

As I have stated already, the Court does not have the consent of
any one of the three States of the People’s Democracy. This consent
is all the more necessary, since there is considerable tension in the
relations between the Governments that have appeared before
the Court on the one hand, and:the “‘accused’”’ Governments on the
other. This tension has already been manifested in one case by the
breaking of diplomatic relations.

In those conditions, the Court cannot fail to see that its affirmative
answers to the questions raised by the General Assembly would drag
the Court into the political struggle.

I have already had occasion to express the view that it is proper
to refuse to give an advisory opinion on questions, the meaning and
the purpose of which are primarily political, even though the Gen-
eral Assembly submits them to the Court (Reports of Judgments,
etc., 1947-1948, p. 108).

I can only remain faithful to this view.

That is why it is not necessary for me to analyze the relevant
articles of the Peace Treaties and the comments which the Court
has made on them. In my previous arguments I have already
expressed my disagreement with the views of the Court.

(Signed) S. KRYLOV.

42
